Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Reply filed by Applicants is hereby acknowledged.  Applicants elected SEQ ID NO:22 and SEQ ID NO:24, both of which were searched.  The Examiner agreed in part about search burden and examined several other sequences as noted in the search notes.
	Claims 1, 3-5, 7-10, 13, 17-21, 23, 46-48 and 50 are pending and examined herein on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-10, 18, 21 and 23 are rejected under 35 U.S.C. 102(a)(2) and 35 U.S.C. 102(a)(1) as being anticipated by Fillatti et al (US Patent 8609934).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 
	The claims are drawn to a method of providing a sequence of interest to the genome of a plant cell comprising contacting the cell with a Rhizobiales cell (which includes Agrobacterium) capable of transforming the plant cell wherein the cell comprises at least one vector capable of forming two T-strands that are essentially complementary wherein the vector comprises a number of interchangeable options including a first right border sequence a second right border sequence, a sequence of interest wherein the first T-strand is initiated and synthesized in the sense orientation form 5’ to 3’ and the second T-strand is synthesized in the anti-sense orientation and the two strands are essentially complementary wherein the RB1 and RB2 comprise an Agrobacterium Ti Plasmid right border sequence and LB1 and LB2 comprise an Agrobacterium Ti plasmid left border sequence, wherein the sequence of interest could be any sequence at all given the list of options, but including a gene or target sequence for down regulation, wherein the sequence of interest comprises a homology arm wherein it comprises a left and right homology arm sequence (Wherein it is understood that sequences are th paragraph under background of invention) wherein the Rhizobiales cell is selected from a list including Agrobacterium and the plant cell is selected from a corn cell, soybean cell, canola cell, cotton cell, wheat cell or sugarcane cell.
	Fillati et al teach methods of assembling transcription units for gene suppression comprising introducing into a cell a plasmid vector for Agrobacterium-mediated, tandem co-integration of two DNAs into the genome  wherein the plasmid comprises a first T-DNA between right and left borders, a second T-DNA between right and left borders wherein the two produced strands form a double stranded RNA which inherently means they are complementary and wherein one strand is identical to the targeted gene for suppression (see claims 1, 7-8, 12, 14-17 and 19-20 as well as 10th paragraph under summary of Invention), wherein the right border is an Agrobacterium Ti plasmid right border and the left border is an Agrobacterium Ti plasmid left border (see Example 1) and wherein the sequence of interest is a gene wherein the Rhizobiales cell is Agrobacterium (see claims) and wherein the plant cell is corn, soybean or sugarcane (see 6th paragraph under Detailed Description of Invention).  It is noted that the two strands that upon transcription form the double stranded RNA are considered homology arms both right and left.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fillatti et al (US Patent 8609934) in view of Rommens et al (USPGPUB20060070137).
The claims are drawn to the above wherein additionally a site-specific enzyme including endonuclease, recombinase and transposase are the sequence of interest, wherein the sequence of interest is a vir gene from the Ti plasmid, , wherein the construct comprises a spacer and two segments.
Fillati et al teach methods of assembling transcription units for gene suppression comprising introducing into a cell a plasmid vector for Agrobacterium-mediated, tandem co-integration of two DNAs into the genome  wherein the plasmid comprises a first T-DNA between right and left borders, a second T-DNA between right and left borders wherein the two produced strands form a double stranded RNA which inherently means they are complementary and wherein one strand is identical to the targeted gene for suppression (see claims 1, 7-8, 12, 14-17 and 19-20 as well as 10th paragraph under summary of Invention), wherein the right border is an Agrobacterium Ti plasmid right border and the left border is an th paragraph under Detailed Description of Invention).  It is noted that the two strands that upon transcription form the double stranded RNA are considered homology arms both right and left.
Fillati et al based on the figures could be asserted to teach spacer sequences but does not explicitly name them as such and do not teach wherein the sequence of interest is a endonuclease, recombinase or transposase, or wherein it is a vir gene.
Rommens et al teach transfer cassettes for transforming plant cells that  comprise many of the features of the instant invention, including SEQ ID NOs 21, 22 and 23, the vir gene as a sequence of interest (see claims 3, 26 and 27) a transposase as a sequence of interest (see claim 18) as well as the use of spacer sequences (see Figure 2).
Given the state of the art wherein each claimed vector element is known in the prior art, it would have been obvious for one of ordinary skill in the art to add the vector features taught by Rommens et al to the invention taught by Fillati et al, and one would have had a reasonable expectation of success given that these elements have all been successfully used in plant transformation by numerous research groups, represented herein by Fillati et al and Rommens et al.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fillatti et al (US Patent 8609934) in view of Adams et al (US PGPUB20120156784).
The claims are drawn to the above methods wherein the plant cell is placed in co-culture for at least 2 days and at least 3 days.
Fillati et al teach methods of assembling transcription units for gene suppression comprising introducing into a cell a plasmid vector for Agrobacterium-mediated, tandem co-integration of two DNAs into the genome  wherein the plasmid comprises a first T-DNA between right and left borders, a second T-DNA between right and left borders wherein the two produced strands form a double stranded RNA which inherently means they are complementary and wherein one strand is identical to the targeted gene for suppression (see claims 1, 7-8, 12, 14-17 and 19-20 as well as 10th paragraph under summary of Invention), wherein the right border is an Agrobacterium Ti plasmid right border and the left border is an Agrobacterium Ti plasmid left border (see Example 1) and wherein the sequence of interest is a gene wherein the Rhizobiales cell is Agrobacterium (see claims) and wherein the plant cell is corn, soybean or sugarcane (see 6th paragraph under Detailed Description of Invention).  It is noted that the two strands that 
Fillati et al do not expressly teach the co-culture step of at least 2 or at least 3 days.
Adams et al teach improving the efficiency of transformation by co-culturing the cells for at least 3 days (see 13 and 18).
Given the state of the art, and the disclosures by Fillati et al and Adams et al it would have been obvious for one of ordinary skill in the art to apply the co-culture step to the methods of Fillati et al to improve transformation efficiency as taught by Adams et al.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BRENT T PAGE/Primary Examiner, Art Unit 1663